        Case 2:19-cv-01327-NR Document 80 Filed 11/13/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DEIDRA HUBAY, ROBERT                    )
                                        )
LOSIENIECKI, JESSICA                    ) 2:19-cv-1327-NR
DORANTES, and ALEXIS                    )
GABRIELLE HERRICK,                      )
                                        )
                                        )
                                        )
             Plaintiffs,                )
                                        )
      v.                                )
                                        )
JANELLE MARINA MENDEZ,                  )
PAMELA HEAL, and MILITARY               )
                                        )
SEXUAL TRAUMA MOVEMENT,                 )
             Defendants.                )

                                  ORDER
     AND NOW, this 13th day of November, 2020, upon consideration of
the parties’ cross-motions for declaratory judgment [ECF 36; ECF 37; ECF 60]
and the testimony and evidence presented at the evidentiary hearing held on
May 8 and 13, 2020 [ECF 58; ECF 59], the Court hereby ORDERS as follows:
     (1)    Plaintiffs’ motion is GRANTED IN PART. Specifically, the Court
enters declaratory judgment in favor of Plaintiff Robert Losieniecki, and
against Defendants Janelle Marina Mendez and the Military Sexual Trauma
Movement, on aspects of Count IV of the complaint as follows:
            (a)   Plaintiff Robert Losieniecki has the exclusive right to
     ownership, control, and use of all photographs that he took in
     Washington D.C. on September 12 and 13, 2019, including the 26
     photographs identified in U.S. Copyright Registration VA 2-173-194 and
     effective October 9, 2019, titled “DC 2019.”
            (b)   The U.S. Copyright Registration filed and obtained on behalf
     of Defendant MSTM, identified as VA 2-176-197, effective October 31,
       Case 2:19-cv-01327-NR Document 80 Filed 11/13/20 Page 2 of 2




     2019, and titled “Military Sexual Trauma Movement takes on
     Washington D.C.” is invalid.
     (2)   In all other respects, the parties’ motions are DENIED.

DATED: November 13, 2020                  BY THE COURT:
                                          /s/ J. Nicholas Ranjan
                                          United States District Judge




                                    -2-
